DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Independent claims 1, 12 and 16 include the limitation “the blue light and yellow light intersect at the phosphor layer to produce white light”.  The Figs. 1-2 embodiment only has one LEE and the Figs. 3-4 does not have a phosphor layer.  The first LEE in the Figs. 1-2 embodiment cannot be positioned to intersect with the light from a second LEE at the phosphor layer because there is no second LEE, and the first and second LEE of the Fighs. 3-4 embodiment cannot be positioned to intersect at the phosphor layer because there is no phosphor layer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-16, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12 and 16 include the limitation “the blue light and yellow light intersect at the phosphor layer to produce white light”.  The Figs. 1-2 embodiment only has one LEE and the Figs. 3-4 does not have a phosphor layer.  The first LEE in the Figs. 1-2 embodiment cannot be positioned to intersect with the light from a second LEE at the phosphor layer because there is no second LEE, and the first and second LEE of the Fighs. 3-4 embodiment cannot be positioned to intersect at the phosphor layer because there is no phosphor layer.
Dependent claims 2-3, 7-11, 13-15, and 18-20 each inherit the deficiency of their respective parent claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2018/0049571 A1) in view of Wu et al. (US 2008/0013312 A1), Fiset (US 2011/0143000 A1), and Yan et al. (US 2006/0094137 A1).
With respect to claim 1:	Lu teaches “a device (100+200+300) for light-treating a fluid (paragraph 31), the device comprising: a base (210) having an internal hollow portion (cavity between 211 and 212) for housing electronic components (214, 215); a transparent medium (2111) on a top of portion of the base (211) on which a fluid vessel (100) rests (paragraph 32); a light emitting element (LEE) (215) for producing light located in the base and positioned toward the top portion of the based where the fluid vessel rests (see Figs. 2-4), wherein the LEE comprises a first LEE (2152) and a second LEE (2152), wherein the LEE is configured to produce a blue light (paragraph 31) a processor in communication with the first LEE and the second LEE (214); a user interface (217)”. 
Lu does not specifically teach “a phosphor layer; and wherein the second LEE is configured to produce yellow light, and wherein the first LEE and second LEE are positioned such that the blue light and yellow light intersect at the phosphor layer to produce white light”.
However, Wu teaches “a phosphor layer (22); and wherein the second LEE (24) is configured to produce yellow light (Wu’s definition of ‘amber’ falls within applicant’s definition of ‘yellow’; see Wu paragraph 35 and application paragraph 46), and wherein 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the phosphor and second LEE of Wu in order to modulate the different kinds of the most suitable warm color light according to the variation of the environment (Wu paragraph 12).
Lu does not specifically teach “a user interface for inputting characteristics about the fluid to be treated, wherein the processor, based on the input, controls at least one of the intensity or duration of the light produced by the first LEE and the second LEE independently”.
However, Fiset teaches a user interface (18) for inputting characteristics about the fluid to be treated (paragraphs 102-106), wherein the processor, based on the input, controls at least one of the intensity or duration of the light produced by the first LEE and the second LEE independently (steps 300-400 (Fig. 15)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by providing a user interface for inputting characteristics of the fluid to be treated and control the intensity and duration of the light thereby as taught by Fiset in order to improve the fluid’s organoleptic properties (Fiset paragraphs 28-29).
Lu does not specifically teach “a phosphor layer positioned below the transparent medium”.
However, Yan teaches “a phosphor layer (655) positioned below the transparent medium (680)”.

With respect to claim 2:	Lu does not specifically teach “wherein the processor comprises an updatable memory to store the characteristics, and in response to the user inputting the characteristics, the processor sets the LEE to an optimum intensity or duration characteristics comprise type of fluid, varietal, age of wine, or user preference”.
However, Fiset teaches “wherein the processor comprises an updatable memory to store the characteristics (paragraph 114), and in response to the user inputting the characteristics, the processor sets the LEE to an optimum intensity or duration characteristics comprise type of fluid, varietal, age of wine, or user preference (paragraph 114)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by storing the characteristics of the fluid as taught by Fiset in order to perform the fluid treatment method automatically or semi-automatically (Fiset paragraph 114).
With respect to claim 3:	Lu teaches “wherein the fluid comprises wine, distilled spirits, vinegars, or juices (paragraph 18)”.
With respect to claim 7:	Lu does not specifically teach “further comprising an insulation layer proximate the transparent medium, wherein the insulation layer prevents at least a portion of heat from the LEE from reaching the fluid vessel, wherein the insulation layer is formed of a transparent material that allows light incident to pass through without changing the characteristics of the light”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by using the insulation layer of Yan in order to protect subsequent layers from the heat produced by the LEE (Yan paragraph 61).
With respect to claim 8:	Lu teaches “further comprising: a vortex generator for creating a vortex in the fluid in the fluid vessel (130+300), wherein the vortex generator comprises an impeller (130); a motor (300) in communication with vortex generator to provide a swirling effect in the fluid (paragraph 27); wherein the swirling effect is provided together with an application of light from the LEE (paragraph 34)”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Wu, Fiset, and Yan as applied to claim 1 above, and further in view of Li (US 2016/0271572 A1).
With respect to claim 4:	Lu in view of Wu, Fiset teaches “The device of claim 1 (see above)”.

Lu does not specifically teach “wherein the processor is in communication with the wireless communication interface such that the device is connectable to a user's smart device via a network to allow the user input the characteristics on the user's smart device”.
However, Li teaches “wherein the processor (7) is in communication with the wireless communication interface (6) such that the device is connectable to a user's smart device (paragraph 44) via a network (100) to allow the user input the characteristics on the user's smart device (paragraph 33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by allowing it to connect via a network to a user’s smart device as taught by Li in order to control the device remotely (Li paragraph 44).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Wu, Fiset and Yan as applied to claims 1 and 8 above, and further in view of Johansson (US 20170165618 A1).
With respect to claim 9:	Lu in view of Wu, Fiset, and Yan teaches “the device of claim 8 (see above)”.
Lu does not specifically teach “wherein the impeller is connected to a drive shaft that is powered by the motor and the processor”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by having the impeller driven via the drive shaft taught by Johansson in order to aerate the fluid (Johansson paragraph 56).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Wu, Fiset and Yan as applied to claim 1 above, and further in view of Shimizu et al. (US 5998925).
With respect to claim 10:	Lu does not specifically teach “wherein the LEE produces a spectrum of the white light that is produced by a gallium nitride (GaN) or indium gallium nitride (InGaN) blue light with a cerium doped yttrium aluminium garnet (Ce:YAG) phosphor and an emission of the Ce:YAG”.
However, Shimizu teaches “wherein the LEE produces a spectrum of the white light that is produced by a gallium nitride (GaN) or indium gallium nitride (InGaN) blue light (column 3 lines 23-42) with a cerium doped yttrium aluminium garnet (Ce:YAG) phosphor and an emission of the Ce:YAG (column 3 lines 23-42)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the InGaN/GaN LED+YAG:Ce phosphor combination as taught by Shimizu as a means with art recognized suitability to produce white light (Shimizu column 10 lines 2-6).

However, Shimizu teaches “wherein the emission spectrum of blue light from the LED via the phosphor layer generates a white light spectrum (Shimizu column 10 lines 2-6)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by coating an LEE with a phosphor as taught by Shimizu as a means with art recognized suitability to produce white light (Shimizu column 10 lines 2-6).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wu, Fiset, Yan and Li.
With respect to claim 12:	Lu teaches “a system for light-treating a fluid (100+200+300), the system comprising: a device to light-treat a fluid comprising (100+200+300): a base (210) having an internal hollow portion (cavity between 211 and 212) for housing electronic components (214, 215); a transparent medium (2111) on a top of portion of the base (211) on which a fluid vessel rests (100); a light emitting element (LEE) for producing light located in the base and positioned toward the top portion of the based where the fluid vessel rests (215); wherein the LEE comprises a first LEE (2152) and a second LEE (2152), wherein the LEE is configured to produce a blue light (paragraph 31); a processor in communication with the LEE (214)”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the phosphor and second LEE of Wu in order to modulate the different kinds of the most suitable warm color light according to the variation of the environment (Wu paragraph 12).
 Lu does not specifically teach “a smart device associated with a user, wherein the smart device comprises a graphical user interface (GUI) for inputting characteristics about the fluid to be treated; a network in communication with the smart device via wireless protocol”.
However, Li teaches “a smart device associated with a user (paragraph 44), wherein the smart device comprises a graphical user interface (GUI) for inputting characteristics about the fluid to be treated (paragraph 44); a network (100) in communication with the smart device via wireless protocol (paragraph 44)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by allowing it to connect via a network to a user’s smart device as taught by Li in order to control the device remotely (Li paragraph 44).

However, Fiset teaches a device for light treating a fluid (1000) which has a user interface (18) for inputting characteristics about the fluid to be treated (paragraphs 102-106), wherein the processor, based on the input, controls at least one of the intensity or duration of the light produced by the first LEE and the second LEE independently (steps 300 and 400 (Fig. 15)).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by inputting characteristics of the fluid to be treated and control the intensity and duration of the light thereby as taught by Fiset in order to improve the fluid’s organoleptic properties (Fiset paragraphs 28-29).
Lu does not specifically teach “a phosphor layer positioned below the transparent medium”.
However, Yan teaches “a phosphor layer (655) positioned below the transparent medium (680)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to place the phosphor layer below the transparent medium as taught by Yan in order to use the transparent medium to protect the phosphor layer (Yan paragraph 59).
With respect to claim 13:	Lu does not specifically teach “wherein the processor comprises an updatable memory to store the characteristics, wherein the characteristics comprise type of fluid to be treated, varietal, or vintage, and in response to the user inputting the characteristics, the processor sets the LEE to the optimum intensity or 
However, Fiset teaches “wherein the processor comprises an updatable memory to store the characteristics (paragraph 114), wherein the characteristics comprise type of fluid to be treated, varietal, or vintage (paragraph 102), and in response to the user inputting the characteristics, the processor sets the LEE to an optimum intensity or duration characteristics comprise type of fluid, varietal, age of wine, or user preference (paragraph 114)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by storing the characteristics of the fluid as taught by Fiset in order to perform the fluid treatment method automatically or semi-automatically (Fiset paragraph 114).
With respect to claim 14:	Lu teaches “wherein the fluid comprises wine, distilled spirits, vinegars, or juices (paragraph 18)”.
With respect to claim 15:	Lu further teaches “further comprising: a power source (paragraph 37); a wireless communication interface (paragraph 36) wherein the processor is in communication with the power source (implicit; electronics need electricity)”.
Lu does not specifically teach “wherein the processor is in communication with the wireless communication interface such that the device is connectable to a user's smart device via a network to allow the user input the characteristics on the user's smart device”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by allowing it to connect via a network to a user’s smart device as taught by Li in order to control the device remotely (Li paragraph 44).

Claims 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wu, Fiset, and Shimizu.
With respect to claim 16:	Lu teaches “a method for light-treating a fluid (method of using 100+200+300), the method comprising: placing a fluid (paragraph 27) in a vessel (100) proximate (paragraph 26) a base (210); applying, via a light emitting element (LEE) (215) a light to the fluid in the vessel from a base (paragraph 31), wherein applying the light comprises applying blue light (paragraph 31) through a layer (2111) positioned below the vessel (see Fig. 2), wherein the base has an internal hollow portion (cavity between 211 and 212) for housing electronic components (214, 215); inputting, via a user interface (217)”.
Lu does not specifically teach wherein applying the light comprises applying blue light and yellow light through a phosphor layer positioned below the vessel, wherein the blue light and yellow light intersect at the phosphor layer to produce white light.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the method of Lu with the phosphor and second LEE of Wu in order to modulate the different kinds of the most suitable warm color light according to the variation of the environment (Wu paragraph 12).
Lu does not teach inputting characteristics about the fluid to be treated, controlling, using the processor, at least one of the intensity or duration of the light produced LEE.
However, Fiset teaches inputting characteristics (paragraph 114) about the fluid to be treated, controlling, using the processor, at least one of the intensity or duration of the light produced LEE (paragraph 114)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by providing a user interface for inputting characteristics of the fluid to be treated and control the intensity and duration of the light thereby as taught by Fiset in order to improve the fluid’s organoleptic properties (Fiset paragraphs 28-29).
 Lu does not specifically teach wherein applying the light comprises applying blue light and yellow light.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by coating a blue LEE with a yellow phosphor as taught by Shimizu as a means with art recognized suitability to produce white light (Shimizu column 10 lines 2-6).
With respect to claim 19:	Lu teaches “further comprising passing light though a transparent medium (2111) on a top of portion of the base on which a fluid vessel rests (211)”.
With respect to claim 20:	Lu does not specifically teach “wherein the LEE produces spectrum of the white light that is produced by a gallium nitride (GaN) or indium gallium nitride (InGaN) blue light with a cerium doped yttrium aluminium garnet (Ce:YAG) phosphor and an emission of the Ce:YAG”.
However, Shimizu teaches “wherein the LEE produces spectrum of the white light that is produced by a gallium nitride (GaN) or indium gallium nitride (InGaN) blue light (column 3 lines 23-42) with a cerium doped yttrium aluminium garnet (Ce:YAG) phosphor and an emission of the Ce:YAG (column 3 lines 23-42)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the InGaN/GaN LED+YAG:Ce phosphor combination as taught by Shimizu as a means with art recognized suitability to produce white light (Shimizu column 10 lines 2-6).

18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wu, Fiset and Shimizu as applied to claim 16 above, and further in view of Li.
With respect to claim 18:	Lu in view of Fiset and Shimizu teaches “The method of claim 16”.
Lu does not specifically teach “further comprising: communicating over the network via a smart device associated with a user, characteristics about the fluid to be treated”.
However, Li teaches “further comprising: communicating over the network via a smart device associated with a user, characteristics about the fluid to be treated (paragraph 114)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu by allowing it to connect via a network to a user’s smart device as taught by Li in order to control the device remotely (Li paragraph 44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NATHANIEL J LEE/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875